 In the Matter of KNOXVILLEGLOVECOMPANYandTEXTILEWORKERSORGANIZING COMMITTEECase No. C-271.-Decided February 21, 1938Glove ManufacturingIndustry-Interference,Restraint,or Coercion:expressedopposition to labor organizations;discrediting union and union leaders ; per-suading employees to refrain from joining or to withdraw from union ; with-drawal forms printed by respondent and distributed among employees;surveillance of union meetings by supervisoryemployees-Discrimination:dis-charge and lay-offs for unionactivity-Reinstatement Ordered-Back Pay:awarded.Mr. Walter G. Cooper,for the Board.Mr. Forrest Andrews,of Knoxville, Tenn., for the respondent.Mr. Herbert G. B. King,of Chattanooga, Tenn., for the T. W. O. C.Miss Fannie M. Boyls,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersOrganizing Committee, herein called the T. W. O. C., the NationalLabor Relations Board, herein called the Board, by Charles N. Feid-elson,Regional Director for the Tenth Region (Atlanta, Georgia),issued its complaint dated July 16, 1937, and its amended complaintdated July 23, 1937, against Knoxville Glove Company, Knoxville,Tennessee, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.A copy of the complaint and notice of a hearing to be held atKnoxville, Tennessee, on July 29, 1937, were duly served upon therespondent and the T. W. O. C. Prior to the commencement of thehearing, the respondent filed answers to the complaint and amendedcomplaint, respectively, in which it admitted the allegations relativeto the nature of its business and the effect of its business upon com-559 560NATIONAL LABOR RELATIONS BOARDmerce, but denied that it had engaged in any of the unfair laborpractices with which it was charged.'Pursuant to the notice served upon the respondent and the T. W.O. C., a hearing was held on July 29, 30, and 31, 1937, at Knoxville,Tennessee, before Charles E. Persons, the Trial Examiner duly des-ignated by the Board.At the hearing, the Board, the respondent,and the T. W. O. C. were represented by counsel. Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.During thecourse of the hearing, objections to the admissibility of evidence weremade by the parties and ruled upon by the Trial Examiner. TheBoard has considered the rulings and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On October 27, 1937, the Trial Examiner filed with the RegionalDirector his Intermediate Report, copies of which were duly servedupon the respondent and the T. W. O. C. He found that the re-spondent had engaged in the unfair labor practices with which it wascharged in the complaint and recommended that the respondentcease and desist from engaging in such unfair labor practices,that it be required to reinstate two employees alleged inthecomplaint to have been discriminatorily discharged, andfurther, that it be required to make whole those two employees anda third employee, who was found to have been discriminatorily laidoff, for any loss of pay which they may have suffered by reason ofthe respondent's unfair' labor practices.Thereafter, on November 4,1937, the respondent filed its exceptions to the Intermediate Report,and on November 11, 1937, the T. W. O. C. filed an answer to theexceptions of the respondent.The Board has considered theseexceptions and finds that they are without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTKnoxville Glove Company is a corporation organized in 1918 andhas its principal office and its place of business in Knoxville, Ten-nessee.It is engaged in the manufacture of workingmen's glovesand employs approximately 280 persons.In the production of its gloves, it uses the following raw materials :Flannels, leather, split leather, tubing, jersey cloth, linings, andthread.About 80 per cent of these materials are purchased in States1At the hearing an amendment to the complaint for the purpose of correcting a dateerroneously stated in the complaint was allowed and ordered filed by the Trial Examiner.The order also permitted the respondent's answers to relate to all allegations of thecomplaint as so amended. DECISIONS AND ORDERS561other than Tennessee, principally in North Carolina, Georgia, SouthCarolina, Michigan, Massachusetts,Wisconsin, and Illinois.The gloves are manufactured on orders for future delivery.Mostof these orders are received during the spring of the year for deliveryduring the fall.However, production is usually continuous and em-ployees of the plant are not generally subject to seasonal lay-offs.About 90 per cent of the finished products are sold in States otherthan Tennessee.They are distributed throughout practically allStates east of the Mississippi River, except the New England States.A few gloves, however, are sold west of the Mississippi River, inTexas.Sales are effected through traveling salesmen and agents em-ployed by the respondent and also by the respondent's president.II.THE UNIONTextileWorkers Organizing Committee. is a labor organizationaffiliated with the Committee for Industrial Organization, hereincalled the C. I. 0.III.THEUNFAIR LABOR PRACTICESA. Acts of interference, restraint, intimidation, and coercionPrior to April 1937, no labor organization had ever attempted toorganize the employees of the respondent.During that month, or-ganizers for the T. W. O. C. commenced soliciting membershipsamong such employees.This organizational movement was immedi-ately met with opposition by the respondent.During the latter partof April, the employees of the plant, during working hours, werecalled together and addressed by Albert Peet, the respondent's busi-ness manager.He told them that the plant was at that time such ahappy family and he hoped it would remain that way. About oneweek later, he again called the employees together and stated thathe had heard "that there was a bunch of Jews and Communists andReds and foreigners coming in . . . and getting people to go outand sign others up into the Union and . . . that they couldn't dothe job themselves, that they had to get some of the people down here(at the plant) to go out and do the job for them."He also told theemployees that the organizers were attempting to collect dues andinitiation fees and. that if the employees had enough money for suchpurposes, they should put their money "in their socks." In spiteof these talks by the respondent's business manager, the employeescontinued joining the T. W. O. C. Groups of them were organizedinto committees and these committees visited employees during theevenings, after working hours, for the purpose of enlisting newmembers. 562NATIONAL LABOR RELATIONS BOARDOn May 14, after leaflets were distributed in front of the plantannouncing a meeting of the T. W. O. C. members for the followingevening at the W. O. W. Hall in Knoxville, the employees were againcalled together, during working hours, and addressed by Peet and alsoby Arch Kyle, president of the respondent.Peet again referred tothe T. W. O. C. organizers as Communists and stated that they wereonly attempting to collect money from the employees and then leavethem "in the lurch."He told the employees that at another plant inKnoxville a special assessment of five dollars had been levied againsteach employee who had joined the T. W. O. C. or C. I. O. Kyle toldthe employees that he knew everyone made mistakes at times, thatjoining the union was a mistake which had been made by some of theemployees at his plant, but that they could rectify their mistake bywithdrawing from the union, and that their jobs would then be secure.He advised them that if they were desirous of joining the T. W. O. C.,they should first let the larger mills organize so that they, the respond-ent's employees, would not be compelled to finance the organizing ofsuch larger mills.He also stated that he had heard that some of hisemployees were desirous of withdrawing, but had been informed thatthey could not do so; that he had consulted the respondent's attorney,Forrest Andrews, and upon the advice of such attorney had causedwithdrawal forms to be printed for the benefit of such employees asmight wish to withdraw.After the meeting these forms were dis-tributed by Peet and Kyle among the foremen and foreladies, whogave them to all employees who asked for them and who offered theforms to other employees who they knew had joined the T. W. O. C.Nellie Robertson, one of the T. W. O. C. members, testified that whenshe was offered a withdrawal form by her forelady, Rena Travis, she,was told that "it was now or never."On the following evening at the hour scheduled for the first meet-ing of Knoxville Glove Company employees who had joined the T. W.O. C., or who were interested in joining, Elmer Plaster and Bill Craw-ley, two of the foremen at the respondent's plant, and Russell Parrish,bookkeeper and assistant to Peet, stationed themselves on the sidewalkin front of the entrance to the W. O. W. Hall. They were requested bya T. W. O. C. organizer to leave for the reason that their presence atsuch a place might intimidate employees interested in attending themeeting.They refused to leave and were then permitted by the organ-izer to enter the meeting room.After they had. listened to a talk madeby one of the organizers concerning the purposes of the T. W. O. C.,they were again requested to leave and at that time complied withsuch request.Plaster, who had previously informed Kyle, the respond-ent's president, of his intention to attend the meeting, met Kyle afterthe meeting and informed him that only eight or nine employees hadattended the meeting. DECISIONS AND ORDERS563After this meeting was held, Kyle commenced calling into his officeseveral of the employees who, he had heard, were members of theT.W. O. C., for the purpose of discouraging them in their unionactivities and persuading them to withdraw from the union.On orabout May 17 he sent for Elese Pope, one of the most active T. W. O. C.members.He kept her in his office for more than an hour discussingwith her the inadvisability of joining the T. W. O. C. and questioningher about what she could gain by joining.He did not insist that sheat that time sign a withdrawal form, but told her that he would giveher until the following day to think the matter over. On the followingday, she and another employee, Margie Thornberg, who was also anactivemember of the T. W. O. C., were summoned to Kyle's office.He kept them there for an extended time in an attempt to prejudicethem against the T. W. O. C. and cause them to withdraw their mem=bership, therein.He asked them whether they were going to makegloves or work for the C. I. O. and told them that if they could notwork at the plant peaceably, they ought to quit.Before leaving hisoffice on that date, they both signed withdrawals.Kyle then shookhands with them and asked them to talk to the other girls about with-drawing.Miss Thornberg testified that they signed the withdrawalsbecause "we had been in there so long we wanted to go home." Thateach of them was coerced into withdrawing her membership in theT.W. O. C. is evidenced by the fact that each continued to serve onmembership committees and to solicit memberships among the em-ployees of the respondent.Nellie Robertson, another active member of the T. W. O. C., whowas subpenaed by the Board as a witness, testified that she wascalled into Kyle's office and questioned concerning why she hadjoined the T. W. O. C., whether she was serving on the membershipcommittees, and whether she intended to continue doing so.He ad-vised her against such activity and attempted to persuade her towithdraw from the T. W. O. C.On May 20, a second meeting of Knoxville Glove Company em-ployees who had joined the T. W. O. C. was called. This meetingwas scheduled to occur in the T. W. O. C. office.When no one ap-peared at the appointed hour, one of the T. W. O. C. organizerslooked out the window of the office and saw two of the respondent'sforemen stationed across the street in a position where they couldsee and be seen by anyone attempting to attend the meeting. Thisgathering of the foremen was dispersed after Eugene Curtis, aninvestigator for the Board, was notified and talked to them.Laterthat evening, however, one of the organizers saw Elmer Plasterstanding on the corner near the T. W. O. C. office, apparently watch-ing the entrance to the office. 564NATIONAL LABOR RELATIONS BOARDIn spite of the failure of any employees to attend the meeting,they continued to join the T. W. O. C. On June 4, Kyle called hisemployees together for another talk concerning union activities.Onthis occasion a speech was made by the respondent's attorney, For-rest Andrews.He attempted to explain the provisions of the WagnerAct.He told the employees that they could join the T. W. O. C.if they desired, but that he did not believe it advisable for them todo so; that the respondent "was a hand-to-mouth concern and . . .not able to have a union."He also told them that while they mightsolicitmemberships for the T. W. O. C., they should not use anythreats in obtaining members and should not visit in the homes ofemployees for the purpose of soliciting memberships.Kyle spoketo the employees about reports he had heard concerning threats madeby the T. W. O. C. members and about their visits to the homes ofother employees in an attempt to obtain new members.He statedthat if they continued to do so he would discharge them.The respondent by its activities above-related has interfered with,restrained, coerced, and intimidated its employees in the exercise ofthe right to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of col-lective bargaining and other mutual aid and protection.B. The discharges1.Clarence PuckettClarence Pucketthad been employed by the respondent intermit-tently for approximately ten years prior to the date of the hearing.During this time he had on several occasions voluntarily quit, or laidoff ; however, he had never been discharged by the respondent.Thelast time he quit his employment was in February 1937.He appliedfor reinstatement a week or two later.There was no job immediatelyavailable for him, but after approximately a week following his appli-cation for reinstatement he was put to work as a turner.zThe turn-ing machine at which he was placed had been operated by John Cop-pick, a regular turner who was expected to be absent from the\plantfive or six weeks because of an appendectomy.On Saturday, May 8, as Puckett started to leave the plant he wascalled back by Plaster and told that he would be laid off for abouttwo weeks until the printing machine was fixed.Puckett had for sixor eight weeks prior to the time he quit in February operated theprinting machine.Before that time he had been a turner.On Mon-9Gloves are made wrong side out. An employee who turns the finished glove right sideout is called a turner. DECISIONS AND ORDERS565day following the lay-off of Puckett, Coppick returned to his work asa turner.Puckett was the first employee of the respondent to join theT.W. O. C. when it commenced its organizational activities at theplant.He joined on April 22, 1937, and was very active in solicitingother members for the T. W. O. C. Only one other man employedby, the respondent was as active as Puckett.This employee, DeeBuckner, shortly after Puckett was laid off, informed Puckett thatthe company officials were watching the employees closely at theirmeetings; that he, Buckner, had a wife and family to support andcould not risk losing his job by further participating in the T. W. O. C.activities.He further stated that "Mr. Kyle told him he would notfire him then but he would get rid of him." Dee Buckner conse-Clarence Puckett,however, continued to be active in union affairs.He was one of theeight or nine employees present at the first meeting of the T. W. O. C.on May 15. Before Puckett was laid off, Plaster had evinced an in-terest in Puckett's union activities, asked him whether he was plan-ning to work with the C. I. 0., and informed him that he "was fixingto ruin the company."Plaster knew that Puckett had attended theunion meeting of May 15.Before the expiration of two weeks after Puckett was laid off, hecame back to the plant as he had in the past customarily done whilewaiting for employment.Upon that occasion he was accosted byJohn McGhee, a subforeman under Plaster, who told Puckett, "Getout there with your friends, you have no business in here, you don'twork here any more." The "friends" referred to were T. W. O. C.organizers, who happened to be standing on the sidewalk outside theplant at that time.When the 2-week period after his lay-off had expired, Puckettinterviewed Plaster concerning the printing machine job which hehad been promised and was told by Plaster that he would be calledin a few days. Thereafter, upon a number of occasions, Puckettagain interviewed Plaster and was continuously put off with first oneexcuse and then another.Within less than a month after Puckett'slay-off,Gaston Yarborough, a boy who had been working as aturner, was put to work on the printing machine and a new employeewas hired to work as a turner. Puckett then requested an explana-tion from Plaster and was told that he would be sent for later.Hehad not been sent for at the date of the hearing.Kyle, president ofthe respondent, claimed at the hearing that Puckett was no longeran employee of the respondent after May 8 and that the respondentwas therefore under no obligation to reemploy him.We are impelled to find that the respondent, when it laid Puckettoff on May 8, had intended to put him-to work at the printing ma- 566NATIONAL LABOR RELATIONS BOARDchine as soon as it was ready for operation and that the respondentdid not do so because of his union activities.Puckett, when he operated the printing machine, earned approxi-mately $15 a week.While working as a turner he earned an averageof about $11 a week.He remained an employee of the respondentafter his lay-off on May 8 and has obtained no other regular andsubstantially equivalent employment' since that date.At the date ofthe hearing he had earned the sum of $15 at sundry jobs.2.The lay-offs of June 5On Saturday, June 5, Elese Pope, Lillian Blair, Audrey Carpen-ter, and NellieWomack, four of the most active members of theT.W. O. C. at the respondent's plant, were called into Kyle's officeand told that they had been out threatening other employees andwould consequently be suspended for a week or two until they"could get their minds set" as to what they were going to do.Ap-proximately one week later all of these employees, except Elese Pope,were reinstated.Kyle testified that at the time he laid these four girls off he had inhis possession an affidavit 3 of Juanita Wayman, one of his employees,to the effect that the four employees who were laid off had calledupon her at her home in an attempt to force her to join theT.W. O. C. and that when she refused to join, they had threatenedto beat her up and had used abusive and obscene language in makingsuch threat.The four employees were never informed of this affi-davit nor of any accusation made by Juanita Wayman against them.They were given no opportunity to deny the charge made againstthem by Kyle or to offer any explanation. Juanita Wayman was notplaced upon the witness-stand to testify concerning the matters statedin her affidavit and no evidence was introduced to substantiate suchcharge.All four of the employees denied, when testifying at thehearing, that they had ever threatened anyone in an attempt toobtain new members for the T. W. O. C., or that all of them had everat any time together visited an employee.Lillian Blair,who testified under subpena,4 stated that when sheand Audrey Carpenter applied for reinstatement on or about June3This affidavit, Respondent's Exhibit No 2, was Introduced, not as evidence of thetruth of the matters therein stated, but only as evidence of the reason asserted by therespondent for laying the girls off.Part of this affidavit was admittedly written inKyle's handwriting4Bernard Borah, a T. W. 0. C. organizer, testified that while waiting in the witnessroom with Lillian Blair before she was called to the witness stand, he "noticed she wasnervous and asked her what the matter was ; she said she was afraid to testify, becauseshe was afraid she would lose her job"He "told her to go ahead and tell the truth,that she was protected by the law. She said Mr Kyle would not pay any attention tothat."Upon being recalled to the witness stand, Miss Blair admitted that a conversationsubstantially as related by Mr.Borah had taken place. DECISIONS AND ORDERS56710,Kyle "told me we could come back, because he said we were justtalking and causing disturbance up at the mill."Kyle further toldthem, however, that if they came back to work,they "ought not tohave anything to do" witha complaintwhich theyhad requested theT.W. O.C. to make for them before the Board.On that date theymailed a postal card to theT.W. O. C., requestingthat their com-plaint against the respondent be withdrawn.'Afterbeing reinstated,Lillian Blair took no further part inT.W. O. C.activities.Shetestified :Well,if I went backto work I didn't thinkI ought to havenanything else to dowith the C.I.0.; if I was going to stay withthe C.I.O. I didn'tthinkI ought tostay in themill, so I justquit; thatis the wayI felt about it.Audrey Carpenter,upon applyingfor reinstatement,signed a formgiven toher by therespondent,withdrawingher membership in theT.W. 0., C.She testified that she signed the withdrawal formbecause she felt that her "job would be more secure"if she signed.NellieWomackwas one of theemployees whosigned a with-drawal form, but continued to be active in soliciting membershipsfor theT.W. O. C.thereafter.Her forelady,Teeler Sims,calledfor herT.W. O. C. membershipcard and informed her that she,Miss Sims, was going to "put a red mark on the card and send itback to the C. I. O. office."Miss Womack, however,still consideredherself a member of theT.W. O. C.at the date of the hearing.She testified that she had never at any time visited the home ofJuanita Waxman.Elese Popepriorto June 5,,1937, had been employed by therespondent for approximately 18 years andduring thattime hadnever been discharged,and had never been laid off except whenthe factory was closed down. She was one of the first of the respond-ent's employees to join theT.W. O. C. She workedon membershipcommittees and was very active in visiting the homes of employees.after working hours and in attempting to persuade them to jointhe T.W. O. C. WhenKyle, president of the respondent,learnedthat she was one of the activeT.W. O. C. workers,he called herinto his office and talked to her at length about her union activities.On the followingday,May18, he again summoned her to his officeand there accused her and another employee,MargieThornberg, ofusing threats to obtain members forthe T. W. O. C. These inter-views have been more fully described in subdivision A of this sec-tion.At the second interview she signed a form, withdrawing hermembershipin theT.W. O. C.,but testified that she would nothave signedit "if theyhadn't pounded me somuch aboutit." --Later,5 Board Exhibit No. 20.80535-38-37 568NATIONAL LABOR RELATIONS BOARDat Plaster's request, she surrendered her membership card to him.During the latter part of May, she was told by Plaster that she"was going to fool around and be out of a job and be out in thecold with nothing to eat" if she continued her T. W. 0. C. activities.The respondent claimed at the hearing that it had failed.to rein-stateElese Pope because it discovered that she had upon severaloccasions appeared at work with the odor of intoxicating liquorupon her breath.Kyle testified that on the morning when he laidthe four girls off he noticed that Elese Pope slumped in her chair*and appeared to have been drinking, that he thereupon caused aninvestigation to be made concerning her drinking habits and wasinformed by her forelady, Vester Clavinger, by Elmer Plaster, andby two employees who worked near her, that they had noticed theodor of an intoxicating liquor upon her breath on the morning ofthe lay-offs.Plaster testified that upon one or two occasions priorto that time he had reprimanded Elese Pope and, another employee,Kate Moore, for drinking.This testimony was substantiated byKate Moore.However, the last time they had been reprimandedwas during the winter preceding the advent of the T. W. O. C. atthe respondent's plant.Vester Clavinger testified that she had noticed the odor of liquorupon Kate Moore's breath during the summer of '1937 and, had re-ported such fact to Plaster.Kate Moore was never laid off or dis-charged ; in fact, she remained upon friendly terms with the re-spondent's officials.Kyle had upon a number of occasions loaned-her money to assist her in paying debts, and shortly prior to thedate of the hearing, he loaned her the sum of $61 with which toinstitute voluntary bankruptcy proceedings.Kate Moore had, untilabout a month prior to June 5, been an intimate friend of ElesePope for several years.Shortly before June 5 she complained toPlaster that Elese Pope and another employee, Margaret Gaddis,were annoying her with their T. W. 0. C. activities. She thereafterexecuted an affidavit, dated June 7, 1937, in which she charged ElesePope and Margaret Gaddis with poking fun at her while she workedand in which she charged Elese Pope with visiting her on the nightof June 6 in a drunken condition.6Miss Pope denied that she had imbibed any alcoholic liquor orthat the odor of such liquor was upon her breath on the morningshe was laid off.Two other employees, Margie Thornberg andMargaret Gaddis, who worked with her that morning, substantiatedthis testimony.Miss Pope admitted that she and Kate, Moore, aswell as Elmer Plaster, had upon several occasions drunk a glass ofbeer when they were away from the plant for an hour or more be-9 Respondent'sExhibit No. 1. DECISIONS AND ORDERS569cause of a scarcity of work to be done ; she testified, however, thatshe had never drunk anything stronger than beer.Elmer Plasterdid not deny that he had himself drunk beer upon such occasions.He stated that he was not concerned with the manner in which em-ployees conducted themselves away from the plant.He reportedtoKyle on the Monday following the lay-offs that all four of thegirls were good workers and that he would be willing to take themback.Vester Clavinger testified that it was a week or two, afterthe lay-offs before she discussed with anyone the charge that ElesePope came to work on June 5 with the odor of alcohol upon herbreath.She further testified that during the 16 or 17 years thatshe had been employed by the respondent she had never known ofanyone being laid off or discharged for drinking, and that she hadnot recommended that Elese Pope be laid off.We find that Elese Pope was wrongfully and discriminatorily laidoff by the respondent on June 5 because of her membership in andactivities in behalf of the T. W. O. C. and for the purpose of dis-couraging membership in the T. W. O. C.We further find that therespondent has failed and refused to reinstate Elese Pope because ofher continued activities in behalf of the T. W. O. C. Since we donot have before us charges that Lillian Blair, Audrey Carpenter,,a.ndNellieWomack were discriminatorily laid off, we make nofinding in regard to their lay-offs.Elese Pope, prior to her lay-off, had been sewing cuffs and earn-ing an average of about $14 a week. She -has not obtained any otherregular and substantially equivalent employment since June 5.-13.Margaret GaddisMarg6wet Gaddishad worked for the respondent approximatelya year and one-half prior to June 5, 1937. She worked at the sametable with Elese Pope and she too was one of the most active ofthe T. W. O. C. members. She accompanied Elese Pope on member-ship committee visits to the homes of various employees of the re-spondent.Elmer Plaster had nicknamed her "C. I. 0." On June5, he told her that she "was C.., I. O.ing" herself to death and thathe would have to lay her off. She was not laid off, however, untilthe following Monday, June 7.He at that time gave her no reasonfor the lay-off.He testified at the hearing that "the main reasonfor letting her go was to change the attitude of the table and getout some work."The immediate cause of her lay-off was stated bythe respondent to be the affidavit made by Kate Moore in which thelatter accused her and Elese Pope of molesting her at her work.The relation of Kate Moore to the respondent we have alreadydiscussed. 570NATIONAL LABOR RELATIONS BOARDMargaret Gaddis was not reinstated until July 24.During theperiod of her lay-off she had no other regular and substantiallyequivalent employment.While working she earned an average ofabout $11 a week.We find that the respondent laid her off becauseof her membership in and activities in behalf of the T. W. O. C.and for the purpose of discouraging membership in that labororganization.To fully appreciate the effect of the discharges and lay-offs abovediscussed upon union activities within the respondent's plant, theremust be considered the hostile attitude of the respondent toward theT.W. O. C. and the measures taken by it to intimidate and coerceits employees into following its will and thereby crushing the organi-zational activities of the T.W. O. C. As a result of the speechesmade by Peet, Kyle, and Andrews, the withdrawals which were forcedfrom members of the T. W. O. C., the personal interviews of Kylewith individual active T. W. O. C. members, the threats made byforemen to such members, such organizational activities were greatlyhampered.However, it was not until after the occurrence of thedischarges and lay-offs which we have related that T. W. O. C. activ-ities at the plant were completely crushed.Of approximately 100employees who had joined the T. W. O. C., 59 had signed withdraw-als prior to the date of the hearing.After June 5, when Elese Pope,Lillian Blair, Audrey Carpenter, and Nellie Womack were laid off,not a single new member of the T. W. O. C. was obtained at theplant, although T. W. O. C. organizers continued to be as active asbefore.We find that the respondent by its acts set forth in subdivision B of this section has not only discriminated in regard to hire andtenure of employment in order to discourage membership of its em-ployees in the T. W. O. C., but that it has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, oc-curring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.THE REMEDYThe respondent, in order to effectuate the policies of the Act, mustofferto Clarence Puckett reinstatement to the position promised him DECISIONS AND ORDERS571on the printing machine, or to such other position as, may be substan-tially equivalent.Itmust also grant him back pay from the datewhen the printing machine was ready for operation and anotheremployee.was placed thereon in Puckett's place to the date whenPuckett is offered reinstatement to such position, or its equivalent,less any sum of money which he may have earned between suchdates.The respondent must also offer to reinstate Elese Pope to her for-mer position and must reimburse her for the amount of money whichshe would normally have earned between June 5, 1937, and the datewhen she is offered reinstatement, less any sum of money which shemay have earned during the interim.Margaret Gaddis has already been reinstated and we will orderthat the respondent pay her the sum which she would normally haveearned between June 7, 1937, and July 24, 1937, less any sum of moneywhich she may have earned between those dates.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the en-tire record in this proceeding, the Board makes the following conclu-sions of law :1.TextileWorkers Organizing Committee is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of their right to self-organization, to form, join, or assist alabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-poses of collective bargaining and other mutual aid and protection, asguaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (1) of the Act.3.The respondent by discriminating in regard to the hire and tenureof employment of Clarence Puckett, Elese Pope, and Margaret Gaddis,and thereby discouraging membership in a labor organization, hasengaged in and is engaging in unf air labor practices, within the mean-ing of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders that 572NATIONAL LABOR RELATIONS BOARDthe respondent, Knoxville Glove Company, and its officers, agents,successors, and assigns, shall :-1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingIts employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aidor protection ;(b)From in any manner discriminating in regard to the hire ortenure of employment of any of Sits employees in order to discouragemembership in the Textile Workers Organizing Committee or anyother labor organization of its employees.2.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act :(a)Offer to Clarence Puckett reinstatement to the position prom-ised him on the printing machine or to a substantially equivalent posi-tion, and offer to Elese Pope reinstatement to the position held by heron June 5, 1937, without prejudice to seniority rights and other rightsand privileges of either of them;(b)Make whole Clarence Puckett, Elese Pope, and Margaret Cad-dis for any losses of pay which they have suffered by reason of theirdischarges, or lay-offs, by the payment to each of them of the sum ofmoney which each would normally have earned as wages between thedate of such discharge, or lay-off, and the date each was offered rein-statement, or is offered reinstatement, by the respondent, less theamounts, if any, which each has earned during that period;(c)Post notices in conspicuous places throughout its plantin Knox-ville,Tennessee, stating that it will cease and desist in the manneraforesaid, and keep such notices posted for a period of at least thirty(30) consecutive days from the date of posting;(d)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this order, what steps it hastaken to comply herewith.